DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5 and 16 of U.S. Patent No. 10,582,816 in view of US 113,369 (Vanderveer).
	Claims 4, 5 and 16 of ‘816 each require all the limitations of claim 1 except for the formation of an opening in the lower surface of the main body.
	Vanderveer teaches a waterless collection receptacle for collecting bio-waste material comprising a main body with a chamber configured to have a liner disposed therein, wherein a lower surface of the chamber is formed with an opening (h) therethrough which is sized and configured to have a liner, with bio-waste received therein, pass therethrough and exit the chamber (sized and configured to let waste empty through the bottom into a chute below the main body, Fig. 2).

    PNG
    media_image1.png
    452
    488
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form an opening through the lower surface of the main body, as taught by Vanderveer, to facilitate emptying/depositing of the waste into a waste chute/sewer.
 
	Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,582,816 in view of US 113,369 (Vanderveer).
	Claim 7 of ‘816 each require all the limitations of claims 10 and 16 except for the formation of an opening in the lower surface of the main body.
	Vanderveer teaches a waterless collection receptacle for collecting bio-waste material comprising a main body with a chamber configured to have a liner disposed therein, wherein a lower surface of the chamber is formed with an opening (h) therethrough which is sized and configured to have a liner, with bio-waste received therein, pass therethrough and exit the chamber (sized and configured to let waste empty through the bottom into a chute below the main body, Fig. 2).

    PNG
    media_image1.png
    452
    488
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form an opening through the lower surface of the main body, as taught by Vanderveer, to facilitate emptying/depositing of the waste into a waste chute/sewer.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3-8 are rejected due to their dependency from claim 2.

Claim 3 recites the limitation "the liner" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 states that the main body is “configured to” have a liner disposed therein however the liner is not positively recited.
Claim 4-8 are rejected due to their dependency from claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 135,817 (Kent) in view of US 113,369 (Vanderveer) and US 2,228,927 (Moore).
Regarding claims 1 and 9, Kent discloses a waterless collection receptacle for collecting bio-waste material, the collection receptacle comprising:
	a main body (A) having an upper surface, a lower surface, and a chamber disposed therebetween, the upper surface comprising an opening therethrough, the main body being configured to have a liner disposed in the chamber to receive bio-waste material deposited therein;
	an absorbent material reservoir (G/H/h’) connected to the main body, the reservoir comprising an interior chamber configured to hold an absorbent material, the reservoir having an opening (h’) configured to enable absorbent material from the reservoir to be deposited into a liner disposed in the chamber; and 
	a seat (C) coupled to the main body and supported on the upper surface of the main body, the seat having an opening therethrough (Fig. 1) through which bio-waste can be deposited into a liner in the chamber, the opening in the seat is at least partially aligned with the opening in the absorbent material reservoir (Fig. 1) to enable absorbent material from the absorbent material reservoir to pass through the openings in the absorbent material reservoir and the seat and into a liner in the chamber.

    PNG
    media_image2.png
    642
    687
    media_image2.png
    Greyscale

	Kent further describes the seat as a “sliding seat” but does not describe its movement. Kent also does not disclose if the lower surface of the main body has an opening therethrough.
	Vanderveer teaches a waterless collection receptacle for collecting bio-waste material comprising a main body with a chamber configured to have a liner disposed therein, wherein a lower surface of the chamber is formed with an opening (h) therethrough which is sized and configured to have a liner, with bio-waste received therein, pass therethrough and exit the chamber (sized and configured to let waste empty through the bottom into a chute below the main body, Fig. 2).

    PNG
    media_image1.png
    452
    488
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form an opening through the lower surface of the main body, as taught by Vanderveer, to facilitate emptying/depositing of the waste into a waste chute/sewer.
	Moore teaches a toilet seat (6) which is pivotally mounted allowing it to pivot between a raised and lowered position and which is capable of sliding between an extended an a retracted position (C2 L23-24; Fig. 1).
	It would have been obvious to one of ordinary skill in the art to provide a toilet seat capable of moving relative to the main body and absorbent material reservoir, as taught by Moore, so that the seat can be adjusted when required to comfortably support users of different sizes and/or to provide greater access to the interior of the chamber when required.

	Regarding claim 2, Kent further states that the waterless collection receptacle comprises a delivery mechanism (I) for delivering a predetermined quantity of the absorbent material from the absorbent material reservoir to the liner.

Claims 3-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kent in view of Vanderveer and Moore as applied to claim 2 above, and further in view of US 113,186 (Megratten).
	Regarding claims 3-5 and 8, Kent does not state that the delivery mechanism is a spindle assembly.
	Megratten teaches a waterless collection receptacle comprising a main body with a chamber and an absorbent material reservoir (B) with an interior chamber. A delivery mechanism (O) is provided for delivering a predetermined quantity of absorbent material from the interior chamber to the main body chamber. The delivery mechanism comprises a spindle assembly having a plurality of paddles (“feeder O, which is divided into a number of concavo-convex buckets or compartments (C2 L11-13) that, upon rotation, direct the predetermined quantity of absorbent material from the interior chamber, through an opening in the reservoir and into the main body chamber. The spindle assembly is mounted on and rotates about a shaft which, as seen in the annotated figure below, is supported by the reservoir. One or more of the plurality of paddles comprises a cup-type structure (“feeder O, which is divided into a number of concavo-convex buckets or compartments” C2, L11-13).
	It would have been obvious to one of ordinary skill in the art to utilize alternative delivery mechanisms including a spindle assembly, such as that taught by Megratten, to better control the quantity of dispensed material and to reduce the chance of the delivery mechanism clogging.

Claims 10-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Megratten in view of Vanderveer and US 3,023,425 (Illo).
Regarding claims 10 and 16, Megratten discloses a waterless collection receptacle for collecting bio-waste material, the collection receptacle comprising:
	a main body having an upper surface, a lower surface, and a chamber (A) disposed therebetween containing a receptacle (P), the upper surface comprising an opening therethrough;
	the receptacle in the chamber having an opening in an upper end thereof and configured to receive a liner to receive bio-waste material deposited therein through the opening in the upper surface of the main body; and
	an absorbent material reservoir (B/O/K) connected to the main body, the absorbent material reservoir connected to the main body, the absorbent material reservoir comprising an interior chamber configured to hold an absorbent material, the absorbent material reservoir having an opening (K) connected to the chamber to enable absorbent material from the absorbent material reservoir to be deposited into a liner disposed in the chamber, the opening of the receptacle extends at least partially underneath the absorbent material reservoir such that the opening in the receptacle is at least partially vertically aligned with the opening in the chamber of the absorbent material reservoir (Fig. 1). 

    PNG
    media_image3.png
    530
    583
    media_image3.png
    Greyscale


	Vanderveer teaches a waterless collection receptacle for collecting bio-waste material comprising a main body with a chamber configured to have a liner disposed therein, wherein a lower surface of the chamber is formed with an opening (h) therethrough which is sized and configured to have a liner, with bio-waste received therein, pass therethrough and exit the chamber (sized and configured to let waste empty through the bottom into a chute below the main body, Fig. 2).
	

    PNG
    media_image1.png
    452
    488
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form an opening through the lower surface of the main body, as taught by Vanderveer, to facilitate emptying/depositing of the waste into a waste chute/sewer.

	It would have been obvious to one of ordinary skill in the art to provide a liner, as taught by Illo, to better ensure complete collection and disposal of the waste and to prevent the receptacle from becoming soiled and requiring cleaning. 

	Regarding claim 11, Megratten states that the waterless collection receptacle further comprises a delivery mechanism (O) having a spindle assembly having a plurality of paddles (“feeder O, which is divided into a number of concavo-convex buckets or compartments” C2 L11-13) that, upon rotation, direct the predetermined quantity of absorbent material from the interior chamber to the liner of the chamber.

	Regarding claim 12, Megratten states that the delivery mechanism comprises a shaft, as seen in the annotated figure below, which is supported by the reservoir and the spindle assembly is mounted on and rotates about the shaft.

    PNG
    media_image4.png
    462
    626
    media_image4.png
    Greyscale


	Regarding claim 14, Megratten states that the absorbent material reservoir comprises a lid through which the interior chamber may be filled with absorbent material (annotated figure below).

    PNG
    media_image5.png
    459
    495
    media_image5.png
    Greyscale

	Regarding claim 15, Megratten states that the absorbent material reservoir comprises a fill opening that is coupleable to a supply of absorbent material and through which the interior chamber may be filled with absorbent material (annotated figure above).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Megratten in view of Vanderveer and Illo as applied to claim 12 above, and further in view of US 3,624,843 (Andrus).
	Regarding claim 13, Megratten states that the waterless collection receptacle comprises a delivery mechanism comprises a spindle mounted on a shaft that rotates by the opening and closing of the lid but does not disclose details of if it utilizes a hub portion and a toothed member mounted on the shaft.
	 Andrus discloses a toilet comprising a drum/hopper 22 (Fig. 1) which is rotated as a result of movement of the lid 61 (Fig. 1). The drum is rotated by an operating mechanism comprising a shaft 57 (Fig. 6) and a spindle assembly comprising a hub portion 56 (Fig. 6) which is mounted on and rotates about the shaft, the hub portion having a plurality of teeth 66 (Fig. 6), and a toothed member 63 (Fig. 6) comprising a body mounted on the shaft and having a plurality of teeth 64 (Fig. 6) extending therefrom. The teeth of the hub portion and the teeth of the toothed member are configured to control the rotation of the spindle assembly (C3 L46-61).
	It would have been obvious to one of ordinary skill in the art to utilize an operating mechanism comprising a toothed hub portion and toothed member, as taught by Andrus, as it is an art recognized equivalent structure for providing a ratchet like control of the delivery mechanism which will provide controlled rotation of spindle assembly in a singular direction despite the back and forth rotation of the activation member (lid in this case). See MPEP 2144.06.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kent in view of Vanderveer and Moore.
	 Regarding claim 17, Kent discloses a waterless collection receptacle for collecting bio-waste material, the collection receptacle comprising:
	a main body (A) having an upper surface, a lower surface, and a chamber disposed therebetween, the upper surface comprising an opening therethrough;
	the chamber comprising a receptacle (B) having an opening in an upper end thereof and configured to receive a liner to receive bio-waste material deposited therein through the opening in the upper surface of the main body;
	an absorbent material reservoir (G/H/h’) connected to the main body, the reservoir comprising an interior chamber configured to hold an absorbent material, the reservoir having an opening (h’) connected to the chamber to enable absorbent material from the reservoir to be deposited in the chamber, wherein the opening in the receptacle extends at least partially underneath the absorbent material reservoir such that the opening in the receptacle is at least partially vertically aligned with the opening in the chamber of the absorbent material reservoir (Fig. 1); and 
	a seat (C) coupled to the main body and supported on the upper surface of the main body, the seat having an opening therethrough (Fig. 1) through which bio-waste can be deposited into the receptacle in the chamber, the opening in the seat is at least partially aligned with the opening in the absorbent material reservoir (Fig. 1) to enable absorbent material from the absorbent material reservoir to pass through the openings in the absorbent material reservoir and the seat and into the receptacle in the chamber.

    PNG
    media_image2.png
    642
    687
    media_image2.png
    Greyscale

	Kent further describes the seat as a “sliding seat” but does not describe its movement. Kent also does not disclose if the lower surface of the main body has an opening therethrough.
	Vanderveer teaches a waterless collection receptacle for collecting bio-waste material comprising a main body with a chamber configured to have a liner disposed therein, wherein a lower surface of the chamber is formed with an opening (h) therethrough which is sized and configured to have a liner, with bio-waste received therein, pass therethrough and exit the chamber (sized and configured to let waste empty through the bottom into a chute below the main body, Fig. 2).


    PNG
    media_image1.png
    452
    488
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form an opening through the lower surface of the main body, as taught by Vanderveer, to facilitate emptying/depositing of the waste into a waste chute/sewer.
	Moore teaches a toilet seat (6) which is pivotally mounted allowing it to pivot between a raised and lowered position and which is capable of sliding between an extended an a retracted position (C2 L23-24; Fig. 1).
	It would have been obvious to one of ordinary skill in the art to provide a toilet seat capable of moving relative to the main body and absorbent material reservoir, as taught by Moore, so that the seat can be adjusted when required to comfortably support users of different sizes and/or to provide greater access to the interior of the chamber when required.
	Illo teaches a waterless collection receptacle comprising a main body (12) comprising a chamber with a receptacle (71) that receives a liner (78) having an opening in an upper end thereof.
. 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or reasonably teach a waterless collection receptacle comprising a main body with an upper surface, a lower surface having an opening and a chamber therebetween, an absorbent material reservoir having an opening and a seat having an opening, the absorbent material reservoir comprising a delivery mechanism comprising a spindle assembly with a plurality of paddles, the spindle rotating about a shaft supported by the reservoir, the spindle assembly further comprising a hub portion having a plurality of teeth wherein the hub portion is mounted on the shaft, wherein absorbent material dispensed by the reservoir passes through the seat opening before being deposited into the chamber of the main body.
.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,052,842 (He) is a waterless collection receptacle comprising a main body with a chamber that receives a liner and a lower surface of the main body having an opening therethrough configured to permit a liner filled with biological waste to pass therethrough however it does not comprise an absorbent material reservoir.
US 7,562,400 (Graham) is a toilet apparatus with a reservoir comprising absorbent material which is dispensed by a positionable structure through an opening in a seat into a liner located in a chamber of a main body of the toilet however the delivery mechanism doesn’t comprise a spindle assembly. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754